Citation Nr: 0025912	
Decision Date: 09/27/00    Archive Date: 10/04/00

DOCKET NO.  95-29 901A 	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES

1.  Entitlement to an increased rating for a disability of 
the low back, rated 20 percent disabling from December 1987 
and 40 percent disabling from December 1995.

2.  Entitlement to an increased rating for ankylosis of the 
left wrist (minor), rated 40 percent disabling.


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs


INTRODUCTION

The veteran had active military service from October 1977 to 
October 1986.

This matter is on appeal to the Board of Veterans' Appeals 
(the Board) from the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Portland, Oregon.  

The Board in April 1997 remanded the case for further 
development.  The record shows that the RO in July 1999 
increased the rating for ankylosis of the left wrist to 40 
percent from February 14, 1992.  This date coincided with the 
date of receipt of the claim for increase.  The RO in July 
1999 also granted service connection for right wrist (major) 
arthrodesis with bothersome scarring and rated it 10 percent 
from February 14, 1992 and 40 percent from May 1993.  The RO 
in May 2000 granted entitlement to a total disability rating 
based on individual unemployability (TDIU) from October 1999.  
The RO in May 2000 granted service connection for depressive 
disorder and rated it 30 percent rating from October 4, 1999.  
The increased rating issues on appeal in 1997 remain on 
appeal, but there is no appeal pending as to any other 
element of these ratings, the effective date for the TDIU 
rating or the rating and effective date elements of the right 
wrist and depressive disorders.  


FINDINGS OF FACT

1.  The left wrist (minor) fusion, arthrodesis/ankylosis in 
10 degrees of extension and 4 degrees of radial deviation is 
mildly unfavorable and scar residuals of the have been 
described as tender and painful objectively; a distinct 
neurologic component has not been identified.

2.  The low back disability manifestations of appreciable 
limitation of lumbar spine motion, pain and neurologic 
symptoms combine to produce pronounced impairment.  

3.  The service-connected low back and left wrist 
disabilities are not shown by competent evidence to have 
resulted in marked interference with employment or to have 
required frequent periods of hospitalization nor are 
extraneous factors or circumstances present, or factors 
related to employment linked to the service-connected low 
back or left wrist disability shown that could be considered 
exceptional or unusual.


CONCLUSIONS OF LAW

1.  The criteria for an increased evaluation for ankylosis of 
the left wrist (minor) have been met based on the criteria 
for a separate 10 percent rating for scar residuals.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 3.321, 
4.1, 4.7, 4.63, 4.68, 4.71a, 4.118, Diagnostic Codes 5125, 
5214, 7804 (1999). 

2.  The criteria for an increased disability rating of 60 
percent for arthritis of the lumbar spine have been met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. 
§§ 3.321(b)(1), 4.1, 4.7, 4.71a, Diagnostic Codes 5293, 5295 
(1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Criteria

The rating schedule is primarily a guide in the evaluation of 
disability resulting from all types of diseases and injuries 
encountered as a result of or incident to military service.  
The percentage ratings represent as far as can practicably be 
determined the average impairment in earning capacity 
resulting from such diseases and injuries and their residual 
conditions in civil occupations.  38 C.F.R. § 4.1

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.

Although a review of the recorded history of a disability is 
necessary in order to make an accurate evaluation, see 38 
C.F.R. §§ 4.2, 4.41 (1999), the regulations do not give past 
medical reports precedence over current findings where such 
current findings are adequate and relevant to the rating 
issue.  See Francisco v. Brown, 7 Vet. App. 55 (1994); Powell 
v. West, 13 Vet. App. 31 (1999).

Both the use of manifestations not resulting from service-
connected disease or injury in establishing the service-
connected evaluation, and the evaluation of the same 
manifestation under different diagnoses are to be avoided.  
38 C.F.R. § 4.14.

In view of the number of atypical instances it is not 
expected, especially with the more fully described grades of 
disabilities, that all cases will show all the findings 
specified.  Findings sufficiently characteristic to identify 
the disease and the disability therefrom and above all, 
coordination of rating with impairment of function will, 
however, be expected in all instances.  38 C.F.R. § 4.21.

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  It is essential that the examinations on which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  

The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part which 
becomes painful on use must be regarded as seriously 
disabled.  A little used part of the musculoskeletal system 
may be expected to show evidence of disuse, either through 
atrophy, the condition of the skin, absence of normal 
callosity or the like. 38 C.F.R. § 4.40.

As regards the joints the factors of disability reside in 
reductions of their normal excursion of movements in 
different planes.  Inquiry will be directed to these 
considerations: (a) Less movement than normal (due to 
ankylosis, limitation or blocking, adhesions, tendon-tie-up, 
contracted scars, etc.).  (b) More movement than normal (from 
flail joint, resections, nonunion of fracture, relaxation of 
ligaments, etc.). (c) Weakened movement (due to muscle 
injury, disease or injury of peripheral nerves, divided or 
lengthened tendons, etc.). (d) Excess fatigability. (e) 
Incoordination, impaired ability to execute skilled movements 
smoothly. (f) Pain on movement, swelling, deformity or 
atrophy of disuse.  Instability of station, disturbance of 
locomotion, interference with sitting, standing and weight-
bearing are related considerations.  For the purpose of 
rating disability from arthritis, the shoulder, elbow, wrist, 
hip, knee, and ankle are considered major joints; multiple 
involvements of the interphalangeal, metacarpal and carpal 
joints of the upper extremities, the interphalangeal, 
metatarsal and tarsal joints of the lower extremities, the 
cervical vertebrae, the dorsal vertebrae, and the lumbar 
vertebrae, are considered groups of minor joints, ratable on 
a parity with major joints. The lumbosacral articulation and 
both sacroiliac joints are considered to be a group of minor 
joints, ratable on disturbance of lumbar spine functions.  
38 C.F.R. § 4.45.

With any form of arthritis, painful motion is an important 
factor of disability, the facial expression, wincing, etc., 
on pressure or manipulation, should be carefully noted and 
definitely related to affected joints.  Muscle spasm will 
greatly assist the identification.  Sciatic neuritis is not 
uncommonly caused by arthritis of the spine. 

The intent of the schedule is to recognize painful motion 
with joint or periarticular pathology as productive of 
disability.  It is the intention to recognize actually 
painful, unstable, or malaligned joints, due to healed 
injury, as entitled to at least the minimum compensable 
rating for the joint.  Crepitation either in the soft tissues 
such as the tendons or ligaments, or crepitation within the 
joint structures should be noted carefully as points of 
contact which are diseased.  Flexion elicits such 
manifestations.  The joints involved should be tested for 
pain on both active and passive motion, in weight bearing and 
nonweight-bearing and, if possible, with the range of the 
opposite undamaged joint.  38 C.F.R. § 4.59.

The claim for increase is presumed to continue as one seeking 
the highest available rating as long as the claim remains 
open and no intention expressed to limit the appeal.  AB v. 
Brown, 6 Vet. App. 35, 38-39 (1993).

Ratings shall be based as far as practicable, upon the 
average earning impairments of earning capacity with the 
additional proviso that the Secretary shall from time to time 
readjust this schedule of ratings in accordance with 
experience.  To accord justice, therefore, to the exceptional 
case where the schedular evaluations are found to be 
inadequate, the Under Secretary for Benefits or the Director, 
Compensation and Pension Service, upon field station 
submission, is authorized to approve on the basis of the 
criteria set forth in this paragraph an extraschedular 
evaluation commensurate with the average earning capacity 
impairment due exclusively to the service-connected 
disability or disabilities.  The governing norm in these 
exceptional cases is: A finding that the case presents such 
an exceptional or unusual disability picture with such 
related factors as marked interference with employment or 
frequent periods of hospitalization as to render impractical 
the application of the regular schedular standards.  
38 C.F.R. § 3.321(b)(1).

Ankylosis of the wrist (minor) that is unfavorable, in any 
degree of palmar flexion, or with ulnar or radial deviation 
shall be rated 40 percent.  Ankylosis in any other position, 
except favorable, shall be rated 30 percent.  Favorable 
ankylosis in 20° to 30° of dorsiflexion shall be rated 30 
percent.  Note: Extremely unfavorable ankylosis will be rated 
as loss of use of hands under diagnostic code 5125.  
Diagnostic Code 5214.

Loss of use of the nondominant/minor hand shall be rated 60 
percent disabling.  Code 5125.

Loss of use of a hand or a foot, for the purpose of special 
monthly compensation, will be held to exist when no effective 
function remains other than that which would be equally well 
served by an amputation stump at the site of election below 
elbow or knee with use of a suitable prosthetic appliance. 
The determination will be made on the basis of the actual 
remaining function of the hand or foot, whether the acts of 
grasping, manipulation, etc., (a) Extremely unfavorable complete ankylosis of the knee, or 
complete ankylosis of 2 major joints of an extremity, or 
shortening of the lower extremity of 3\1/2\ inches (8.9 cms.) 
or more, will be taken as loss of use of the hand or foot 
involved.

(b) Complete paralysis of the external popliteal nerve 
(common peroneal) and consequent, footdrop, accompanied by 
characteristic organic changes including trophic and 
circulatory disturbances and other concomitants confirmatory 
of complete paralysis of this nerve, will be taken as loss of 
use of the foot.  38 C.F.R. § 4.63.

Amputation of the nondominant/minor arm with disarticulation 
shall be rated 90 percent.  Amputation above the insertion of 
the deltoid shall be rated 80 percent.  Amputation of the arm 
below the insertion of the deltoid or amputation of the 
nondominant/minor forearm above the insertion of the pronator 
teres shall be rated 70 percent.  Such amputation below the 
insertion of the pronator teres shall be rated 60 percent.  
Codes 5120-5124.

Handedness for the purpose of a dominant rating will be 
determined by the evidence of record, or by testing on VA 
examination. Only one hand shall be considered dominant. The 
injured hand, or the most severely injured hand, of an 
ambidextrous individual will be considered the dominant hand 
for rating purposes.
38 C.F.R. § 4.69.

Plates I and II provide a standardized description of 
ankylosis and joint motion measurement.  For the wrist, 
dorsiflexion (extension) of 0 to 70 degrees, and palmar 
flexion 0 to 80 degrees, ulnar deviation 0 to 45 degrees and 
radial deviation 0 to 20 degrees.  38 C.F.R. § 4.71.

Limitation of motion of the lumbar spine may be rated as 
follows: severe, 40 percent; moderate, 20 percent; and 
slight, 10 percent.  Diagnostic Code 5292.

Under diagnostic code 5289 a 40 percent evaluation may be 
assigned for favorable ankylosis of the lumbar spine.  A 50 
percent evaluation may be assigned for unfavorable ankylosis 
of the lumbar spine.

Under Diagnostic Code 5293 a 60 percent evaluation may be 
assigned for pronounced intervertebral disc syndrome; with 
persistent symptoms compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk, or other neurological findings appropriate to the 
site of the diseased disc, with little intermittent relief.  
A 40 percent rating may be assigned for severe intervertebral 
disc syndrome productive of recurring attacks with 
intermittent relief.  A 20 percent rating may be assigned for 
moderate intervertebral disc syndrome productive of recurring 
attacks.  A 10 percent rating may be assigned when mild and 0 
when postoperative, cured.  

Lumbosacral strain may be rated as follows: severe; with 
listing of whole spine to opposite side, positive 
Goldthwait's sign, marked limitation of forward bending in 
standing position, loss of lateral motion with osteo-
arthritic changes, or narrowing or irregularity of joint 
space, or some of the above with abnormal mobility on forced 
motion, 40 percent; with muscle spasm on extreme forward 
bending, loss of lateral spine motion, unilateral, in 
standing position, 20 percent; with characteristic pain on 
motion, 10 percent; with slight subjective symptoms only, 0 
percent.  Diagnostic Code 5295.

A 10 percent evaluation may be assigned for superficial scars 
which are tender and painful on objective demonstration.  
38 C.F.R. § 4.118; Diagnostic Code 7804.

Other scars are rated on limitation on function of part 
affected.  38 C.F.R. § 4.118; Diagnostic Code 7805.

In general, all disabilities, including those arising from a 
single disease entity, are rated separately, and all 
disability ratings are then combined in accordance with 
38 C.F.R. § 4.25.

However, the evaluation of the same "disability" or the 
same "manifestations" under various diagnoses is 
prohibited.  38 C.F.R. § 4.14 (1998).  The Court has held 
that a claimant may not be compensated twice for the same 
symptomatology as "such a result would overcompensate the 
claimant for the actual impairment of his earning capacity."  
Brady v. Brown, 4 Vet. App. 203, 206 (1993).  This would 
result in pyramiding, contrary to the provisions of 38 C.F.R. 
§ 4.14.  

The Court has acknowledged, however, that when a veteran has 
separate and distinct manifestations attributable to the same 
injury, he should be compensated under different diagnostic 
codes.  Esteban v. Brown, 6 Vet. App. 259 (1994); Fanning v. 
Brown, 4 Vet. App. 225 (1993).

The combined rating for disabilities of an extremity shall 
not exceed the rating for the amputation at the elective 
level, were amputation to be performed. For example, the 
combined evaluations for disabilities below the knee shall 
not exceed the 40 percent evaluation, diagnostic code 5165. 
This 40 percent rating may be further combined with 
evaluation for disabilities above the knee but not to exceed 
the above the knee amputation elective level. Painful neuroma 
of a stump after amputation shall be assigned the evaluation 
for the elective site of reamputation.  38 C.F.R. § 4.68.


Analysis

Left Wrist

On the initial VA examination, the veteran reported she was 
right-handed and had left wrist pain all of the time.  The 
examiner found total ankylosis of the left wrist with the no 
motion possible and the joint fused.  She was assigned a 20 
percent rating under Diagnostic Code 5214 for total ankylosis 
of the left wrist (minor).  VA reexamined her in 1988 and it 
was reported that she had worked as a typist for several 
months and as a counter worker.  The examiner reported that 
the wrist was fused in 5 degrees of extension, that pronation 
and supination were 90 degrees and that well healed scars 
were only slightly tender.  The examiner reported normal 
sensation and intrinsic function, full motion of all digits 
and grip strength 20 pounds on the left versus 40 pounds on 
the right.  The RO increase to 30 percent for unfavorable 
ankylosis under Diagnostic Code 5214 was retroactive to 1986 
based on clear and unmistakable error.

VA reexamined her late in 1990 and at that time it was 
reported that she worked in data input since March 1990 and 
as a clerk typist from April to November 1989.  She reported 
that she had lost a job because of time off from back trouble 
and that lifting over 5 pounds caused left wrist pain.  The 
examiner found a well healed surgical scar, tenderness over 
the carpal lunar joint and fusion in approximately 12 degrees 
of dorsiflexion.  Grip strength in kilograms was 24 on the 
right versus 23 on the left measured with a gripometer.  The 
diagnosis was postoperative left wrist fusion with residual 
symptoms as described.  Private reports in 1991 show left 
wrist complaints with additional use after injury to the 
right wrist.  

With the claim for increase in 1992 the veteran reported 
having worked at a Vet Center from May 1992 to February 1993.  
On VA examination she reported having lost work time because 
of her back and both wrists.  She complained of chronic pain 
in left wrist, particularly with too much use.  The examiner 
reported multiple scars on the back of the "right" wrist 
that were well healed.  The veteran was found to have 
decreased range of motion of the left wrist but able to touch 
thumbs to all fingers, appose the thumb to the palm and to 
easily get the fingers to the palm.  Her grip was reported as 
15 pounds on the right versus 20 pounds on the left.  The 
diagnosis was status post left wrist fracture with chronic 
pain now probably secondary to traumatic osteoarthritis.  

A record of VA hospitalization in 1993 noted a well healed 
left wrist arthrodesis, limited mobility of the left wrist 
and unremarkable neurologic examination.  An outpatient 
record dated in 1995 noted bilateral wrist pain and a 
possible neuroma-type pain over the dorsal ulnar wrist distal 
to the incision.  A VA physician wrote in a letter received 
on December 11, 1995 that the veteran had left wrist fusion 
previously with no wrist motion as the expected result.  The 
veteran's letter received on the same date reported an 
increase wrist pain when typing more than one half hour, 
limited motion since the fusion and of being unable to write 
a
long time.

A VA examiner late in 1995 noted letters from VA and State 
employment services were reviewed as well as a recent letter 
from the veteran regarding employability and dropping out of 
a VA computer training program on account of chronic wrist 
and back pain.  She complained of mild constant left wrist 
pain that increased with any use of the left hand or arm and 
that she had difficulty driving on account of the decreased 
wrist motion, carrying things and lifting even a gallon of 
milk.  The examiner noted her complained of difficulty with 
daily living activities and hobbies on account of hand 
weakness and pain and arm and hand numbness.  The examiner 
found left wrist incisions, 8 cm. vertical and 7 cm. 
Horizontal, the wrist in 5 degrees of adduction and rotated 5 
degrees, no wrist flexion or extension and pronation and 
supination each 90 degrees.  Th examiner reported muscle 
atrophy over the dorsum of the left hand and wrist and 
tenderness over the entire left wrist.  Grip strength was 
consistent with the previous examination.  Deep tendon 
reflexes were +2/4 and she had an intact sensory examination.  
A recent x-ray was read as showing good bone union status 
post fusion.  The diagnosis was status post left wrist fusion 
with chronic pain syndrome and decreased range of motion.

On VA examination in 1997 she reported being in a VA job 
training program and that she had never done any regular work 
since her military service.  It was again noted that she was 
right-handed.  It was reported that she used a walker and 
medication and that she was careful with activity on account 
of her orthopedic problems.  Walking with use of a walker was 
limited to 10 minutes and driving was limited to 30 minutes 
in part by back pain.  She reported distal forearm pain but 
no numbness linked to both wrists.  The wrists had pain and 
loss of motion and the hands had pain in the dorsal 
metacarpal area of the thumb and index finger and problems 
with fatiguing.  The examination report noted that her last 
surgery on the left wrist was in 1980.  The examiner found 
the left wrist had solid arthrodesis and well healed dorsal 
scar and that it was fused in 10 degrees of extension and 4 
degrees of radial deviation.  Pronation and supination were 
each to 90 degrees and the examiner reported no specific 
identifiable muscle atrophy.  The examiner reported decreased 
sensation of the thumb, normal intrinsic muscle function and 
full extension of the digits.  Pulp to palm distance with the 
metacarpophalangeal joints straight was zero for seven 
fingers and the same with the joints flexed.  The assessment 
was solid arthrodesis of the wrists, favorable, with 
continued pain and loss of motion and some bothersome 
scarring.

The examiner commented that the veteran had difficulty with 
weakness, fatigue and coordination in the back and wrists, 
and that the symptoms were rather severe.  Visible evidence 
of pain was in her facial changes with joint movement but no 
really definite atrophy in the forearm or hand areas.  The 
examiner found no skin changes to reflect pain patterns.  The 
examiners said that she had zero movement of the wrists with 
solid arthrodesis that the examiner characterized as slightly 
unfavorable on the left, being in too much radial deviation.  
The examiner found the veteran limited to very light types of 
work in a sitting position with a chance to change position 
as needed for comfort.  The examiner noted the veteran's 
objective problems included arthrodesis and scarring of the 
wrists.  It was the examiner's belief that her subjective 
symptoms were somewhat excessive even considering the various 
objective problems.  The examiner felt the excessive 
orthopedic symptoms were worsened by chronic tension and/or 
depression, which represented about a third of her symptoms 
versus two-thirds being represented by reasonable orthopedic 
difficulty.

On reexamination in 1998 the VA examiner reported that the 
veteran's left wrist had tolerated previous work 1991 well 
with some increase in symptoms on account of conveyor belt 
work.  Left wrist pain was described as moderate and the 
examiner noted severe loss of motion from arthrodesis.  There 
was reference to discomfort in the thumb area of the hand but 
that the hand did not feel numb, a feeling of weakness worse 
on the right, and that the hand tended to fatigue easily.  
The examiner found the wrist fused in 5 degrees of extension 
and 5 degrees of radial deviation.  The examiner reported 
mild pain with various movements around the left wrist, 
pronation and supination in degrees as previously reported 
and generalized tenderness in radial and the ulnar aspects, 
dorsal aspects and carpal tunnel area.  The examiner found a 
long, well healed dorsal scar from forearm to the hand, 
tenderness much worse on the right, intrinsic muscle function 
alright, full extension of the digits and opposition and 
flexion of the thumb.  The examiner reported sensory decrease 
on the right, pulp to palm distance with "MP" joints 
straight 2 cm. for the index finger and 1 cm. for the middle 
finger.  With the joints flexed, the distance was 1 cm. for 
the index finger and 0 for the middle finger.  The examiner 
referred to previous radiology of the left wrist.  The 
examiner reported status post arthrodesis with solid fusion 
in satisfactory position and continued loss of motion was 
diagnosed as successful arthrodesis and continued pain mainly 
on the right diagnosed as bothersome scarring. 

As a preliminary matter, the Board finds that the appellant's 
claims for increase are well grounded.  Proscelle v. 
Derwinski, 2 Vet. App. 629 (1992).  The Board is satisfied 
that all relevant facts have been properly developed and that 
no further duty to assist exists with respect to the claims.  
The recent examinations include sufficient information 
directed to the benefit he seeks.  VA examinations were 
completed to assess the veteran's disabilities and there is 
other competent evidence of record, including earlier VA 
examinations for this purpose.  38 C.F.R. §§  3.326, 3.237.  
Regarding the development completed by the RO to obtain 
probative evidence through contemporaneous examination, the 
Board after review of the record finds that the RO did all 
that it was required to do and that it assembled a record 
that would support an informed determination without any 
evidence of potential prejudice to the veteran.  Stegall v. 
West, ,11 Vet. App. 268 (1998).

The veteran's disability is rated currently in accordance 
with the provisions of 38 C.F.R. § 4.71a, Diagnostic Code 
5214, which assess basically the degree of ankylosis in 
favorable or unfavorable position as the primary rating 
element for the incremental ratings from 20 to 40 percent for 
the minor/nondominant extremity.  The veteran has been 
provided the essential rating criteria.  The Board finds the 
current rating scheme is appropriate for the veteran's 
disability in view of the diagnosis and symptomatology.  
Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992); 38 C.F.R. 
§§ 4.20, 4.21.  

Applying the pertinent information from the recent VA 
examinations to the rating schedule criteria leads the Board 
to conclude that a higher evaluation is not warranted.  The 
left wrist symptoms, overall, appear to be more than a 
percentage evaluation of 40 percent would contemplate.  Here 
applying the rating schedule liberally results in a 40 
percent evaluation recognizing a symptomatic disorder 
characterized by pain and weakness with ankylosis in a 
position other than extremely unfavorable.  The VA examiner 
characterized the fusion position as slightly unfavorable and 
the 40 percent evaluation appears to coincide with that 
description.  The recent examination findings viewed 
objectively support a conclusion that the veteran's left 
wrist as a result of arthrodesis is not in extremely 
unfavorable position.  

The wrist has been fused for many years and examiners have 
reported it variously in degrees.  A VA examiner in 1988 
initially reported that the wrist was fused in 5 degrees of 
extension.  Thereafter in 1990 the fusion was measured as 
being in approximately 12 degrees of dorsiflexion.  Later, in 
1995 a VA examiner found the wrist in 5 degrees of adduction 
and rotated 5 degrees.  In 1997 the wrist was described as 
being fused in 10 degrees of extension and 4 degrees of 
radial deviation, which the examiner considered to be 
slightly unfavorable.  The same examiner in 1998 found the 
wrist fused in 5 degrees of extension and 5 degrees of radial 
deviation and did not change the earlier impression of the 
severity of ankylosis.  Thus, a VA examiner in 1997 
characterized the position of the fused left wrist as 
slightly unfavorable based on the degree of radial deviation 
and on reexamination in 1998 the examiner apparently did not 
find any appreciable difference there to change the previous 
assessment.  In view of the foregoing, the Board concludes 
that the evidence preponderates against the claim.  

There is no reference to extremely unfavorable ankylosis of 
the left wrist to warrant the higher rating for loss of use 
under Diagnostic Code 5125 if such was present.  Nor is it 
argued that the veteran has loss of use, the absence of 
extremely unfavorable ankylosis notwithstanding.  The 
provisions of 38 C.F.R. §§ 4.40 and 4.45 as they relate to 
pain and factors other than limitation of motion are 
applicable to a rating under Code 5214.  But since the 
veteran receives the maximum disability rating available 
under DC 5214 for ankylosis that is not extremely unfavorable 
consideration for functional loss due to pain is not 
required.  Johnston, 10 Vet. App. at 83, 84.  

However, the Board notes that left wrist scarring is noted as 
well healed consistently but the scarring was tender and more 
recent described as bothersome.  Scars, which are 
superficial, tender and painful on objective demonstration, 
are entitled to a 10 percent evaluation.  38 C.F.R. § 4.118, 
Diagnostic Code 7804.  Unlike the criteria for a separate 
rating for limitation of motion, a rating for a tender scar 
would not amount to pyramiding, as the symptomatology does 
not overlap.  See 38 C.F.R. § 4.14; Esteban, 6 Vet. App. 
at 261.  However, the left wrist scarring may not be rated to 
exceed the amputation rule.  It appears in this case that the 
benefit of the doubt is applicable and that a 10 percent 
rating should be assigned.  The Board interprets the recent 
description of the scars as more nearly approximating the 10 
percent criteria.  

Although the veteran is entitled to the benefit of the doubt 
where the evidence is in approximate balance, the benefit of 
the doubt doctrine is inapplicable where, as here, the 
preponderance of the evidence is against the claim for a 
separate evaluation of neurological impairment since a 
ratable disorder is not diagnosed.  Gilbert v. Derwinski, 1 
Vet. App. 49, 53 (1990).


Low back

On the initial VA examination she complained of radiating low 
back pain and that she could not do heavy work.  She had a 
normal lumbar lordosis without muscle spasm, forward flexion 
to 90 degrees, extension 10 degrees, and lateral bending 20 
degrees bilateral.  She was able to heel and toe walk and no 
sensory loss in legs was reported, but right great toe 
weakness was noted.  The report was of a normal neurological 
examination.  The diagnosis was history of backache, right L5 
radiculopathy.  The RO rated this as noncompensable (0 
percent) under Diagnostic Code 5299-8625 as right L5 
radiculopathy with history of low back pain.  

Radiating more severe back symptoms were reported on the 1988 
VA examination.  An examiner found normal sensation, pain and 
some stiffness with ranges of motion, good heel and toe 
strength and some pain with the straight leg exercise.  The 
diagnosis was chronic muscular strain, with some superimposed 
degenerative instability at L4-5 nerve root, status in lumbar 
area within normal limits.  The RO then increased the 
disability rating to 20 percent under Diagnostic Codes 5293-
5295 from December 1987.  The disability was rated as right 
L5 radiculopathy with degenerative instability and chronic 
muscular strain.  

VA examination in 1990 showed complaints with prolonged 
sitting, standing and traversing stairs.  The veteran could 
heel and toe walk, fully squat, and demonstrate physiologic 
knee and ankle jerks.  The examiner found no spasm.  The 
diagnosis was chronic muscular strain, low back.  On a VA 
examination in 1993 she complained of intermittent, 
occasional shooting pain.  The examiner found good ranges of 
motion, no paraspinal muscle tenderness or in the lower back, 
2+ deep tendon reflexes and symmetric lower extremity muscle 
strength.  The examiner said there did not seem to be any 
sensory deficits.  The diagnosis was chronic lumbar strain 
with possible lumbar disc syndrome with intermittent symptoms 
of radiculopathy.  

A VA examiner late in 1995 noted that letters from VA and 
State employment services were reviewed as well as a recent 
letter from the veteran regarding employability and having 
dropped out of a VA computer training program on account of 
chronic wrist and back pain.  She complained of constant and 
severe low back pain that radiated down both legs and that 
pain awakened her at night.  She said that she used a walker 
and ordered a motorized wheelchair through VA.  She reported 
difficulty with cstanding, walking, sitting and bending.

The examiner noted that she ambulated with a cane favoring 
the left leg, that her pelvis was level and that the spine 
appeared to be in proper alignment.  There was moderate 
tenderness to palpation of the lumbosacral area and mild 
bilateral paraspinal muscle spasm.  Range of motion was 
forward flexion 40 degrees, lateral bending 10 degrees left 
and 3 degrees right, extension was reported as 0 degrees 
"bilaterally".  Deep tendon reflexes were +2/4 at the knees 
and ankles, sensory +5/5 on the right with hypersensitive L5 
distribution on the left.  Motor evaluation was +1/5 
bilaterally.  The examiner said that she had difficulty 
getting on and off the examination table.  X-ray was read as 
showing detectable degenerative changes.  The diagnosis was 
degenerative joint disease of the lumbosacral spine with 
chronic pain syndrome and decreased range of motion. 

VA examination in 1996 reported ongoing back pain, a need for 
a walker for more than short distances and being able to sit 
less than a half-hour.  She also complained of radicular pain 
on the left and intermittent numbness of the legs.  
Objectively she was tender in the lumbar area, ranges of 
motion was flexion 45 degrees, extension 15 degrees and 
lateral bending and rotation each 30 degrees bilateral.  
Ankle reflex was slightly hypoactive and the right anterior 
tibia group and quadriceps muscles were grades as 3/5.  The 
diagnosis was chronic lumbosacral strain superimposed on an 
early degenerative disc disease and degenerative joint 
disease.  The examiner commented that chronic lumbosacral 
strain was responsible for the majority of symptoms at the 
time, but the diminished left ankle jerk did not warrant a 
MRI now.  The RO in 1996 rated the disability 40 percent 
under Diagnostic Code 5295 criteria as chronic low back 
muscle strain with radiculopathy. 

On VA examination in 1997 the veteran reported being in a VA 
job training program and that she had never done any regular 
work since her military service.  She reported use of a 
walker and medication and that she was careful with activity 
on account of her orthopedic problems.  Walking with use of a 
walker was limited to 10 minutes and driving was limited to 
30 minutes in part by back pain.  She reported that the low 
back had chronic bothersome pain most troubling in the 
previous three months that radiated bilateral to the buttock 
and thigh and that the left groin had some pain.  The 
examiner noted that she used a walker, limped on both legs 
and was able to rise on her heels and toes bilaterally.  
Percussion of the flexed spine was painful at L-5.  There was 
moderate pain with the range of motion movement and the low 
back was tender at L-5.  The ranges of motion were forward 
flexion 50 degrees, extension 10 degrees, rotation 20 degrees 
bilaterally and lateral bending of 10/20 degrees.  The spine 
alignment was described as "okay".  Seated, rotation and 
lateral bending, in degrees, improved to 40/35 and 25/25, 
respectively.  Knee and ankle reflexes were normal, and 
sensation and extensor muscles were normal at the lower legs 
and feet.  The examiner found that straight leg raising was 
easily tolerated to 80 degrees.  The examiner reported 
chronic low back pain was diagnosed as chronic muscular pain 
superimposed on degenerative instability with lumbar nerve 
roots "okay".  The examiner also stated that the orthopedic 
symptoms were probably significantly increased by chronic 
tension and/or depression and that the prognosis was that 
continued orthopedic difficulty could be expected.  

The examiner commented that the veteran had difficulty with 
weakness, fatigue and coordination in the back and wrists and 
that the symptoms were rather severe.  Visible evidence of 
pain was in her facial changes with joint movement and she 
had moderate disuse atrophy of the anterior muscles of the 
thigh.  The examiner found no skin changes to reflect pain 
patterns.  The examiner found the veteran was limited to very 
light types of work in a sitting position with a chance to 
change position as needed for comfort.  The examiner noted 
her objective problems included obvious muscle strain and 
degenerative problems in the back.  It was the examiner's 
belief that her subjective symptoms were somewhat excessive 
even considering the various objective problems.  The 
examiner felt the excessive orthopedic symptoms were worsened 
by chronic tension and/or depression, which represented about 
a third of her symptoms versus two-thirds being represented 
by reasonable orthopedic difficulty.  

On reexamination in 1998 the VA examiner reported walking and 
driving tolerance as on the examination in 1997.  The veteran 
complained of radiating pain to thighs and buttocks, some 
collapsing of the lower extremities related to her knees and 
lower leg pain and numbness.  She indicated the worse problem 
for the lower extremities was knee pain and that low back 
pain increased with coughing especially at times of increased 
pain.  The anterior hip areas were apparently all right and 
there was no numbness of thighs complained of.  It was 
reported that in the past three months back pain was equal 
with wrist and knee pain.  She attributed her limping to back 
pain. 

The examiner said she could heel toe walk fairly well because 
of pain and weakness and that percussion of the flexed spine 
was painful at L5 which was tender.  The ranges of motion 
were flexion 70 degrees, extension 5 degrees, rotation and 
lateral bending each to 10 degrees with severe pain 
complaints on the movements.  Sitting, rotation and lateral 
bending, in degrees, improved to 35/35 and 20/20 
respectively, with moderate pain on these movements.  Knee 
and ankle reflexes were reported as normal as was sensation 
at the feet and lower legs. The extensor hallucis longus was 
graded as 50 percent weak on right, the anterior tibials were 
normal and equal, calf circumference was equal and there was 
no visible atrophy.  The examiner said tat the straight leg 
exercise was easily tolerated to 80 degrees.  The examiner 
said that back pain mostly in the low back was diagnosed as 
chronic muscular strain superimposed on degenerative 
instability, lumbar nerve roots probably "ok".  The 
examiner also said that lower extremity symptoms associated 
with the back are diagnosed as probable referred symptoms 
from the back plus some local problems.  The examiner opined 
that the complained of full leg length symptoms were probably 
not from the nerve root or the sciatic nerve.  

Regarding radiculopathy, the examiner said that the veteran 
had radiating symptoms from the back to both lower 
extremities but that they probably did not involve the nerve 
root or sciatic nerve.  The examiner said they were 
consistent with a degenerative disc problem and the referred 
symptoms of a disc problem.  Regarding subjective items, the 
examiner noted that the veteran had feelings of weakness in 
the back and knees and impaired lower extremity coordination.  
The examiner found that a symbolic loss of motion to 
represent these would be a 20 percent decrease in all motions 
of the thoracic and lumbar spine.  Regarding flare-ups, the 
examiner stated the veteran said that she had basically the 
same symptoms every day, with some worsening at times during 
the day that was a normal variation of symptoms that occurred 
with any day.  The examiner stated that she did not have any 
bothersome flare-ups.  

The RO in July 1999 continued the 40 percent rating under 
Diagnostic Codes 5293-5295.  The disability was described as 
chronic low back muscle strain with radiculopathy consistent 
with degenerative disc problem "(PREVIOUSLY UNDER DC 
5295)".  The May 200 rating shows the rating description 
essentially unchanged.

The Board is satisfied that all relevant facts have been 
properly developed to the extent possible and that no further 
duty to assist exists with respect to the claim.  The veteran 
has been provided comprehensive examinations in connection 
with the claim and other records have been obtained.  A 
comprehensive VA examination was scheduled to address 
relevant evaluative criteria in accord with the principles 
established in DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  
It was the holding in Johnson v. Brown, 9 Vet. App. 7, 10 
(1996), that functional loss due to pain will be rated at the 
same level as the functional loss where motion is impeded.

The record reflects that the veteran did report for the 
examinations that were comprehensive and addressed relevant 
rating criteria.  The medical examination records include 
sufficient detail regarding the veteran's lumbar spine 
disorder and to apply current rating criteria and are 
considered the best evidence for an informed determination of 
the impairment from the disorder.  Further, there has not 
been added to the record a more recent comprehensive 
evaluation since the VA examination in 1998.  Johnson, supra. 
and Robinette v. Brown, 8 Vet. App. 69 (1995).

The veteran's lumbar spine disability is rated currently in 
accordance with the provisions of 38 C.F.R. § 4.71a, 
Diagnostic Codes 5293 and 5295, which assess limitation of 
function from intervertebral disc syndrome and lumbosacral 
strain as primary rating criteria for the incremental ratings 
from 0 to 60 percent.  Previously the rating was based upon 
the application only of Diagnostic Code 5295 criteria.  The 
veteran has been provided the essential rating criteria.  The 
Board finds the rating scheme appropriate for the veteran's 
disability in view of the diagnosis and symptomatology.  
Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992); 38 C.F.R. 
§§ 4.20, 4.21 (1999).  

The record reflects that the RO in its earlier decisions 
rated the veteran's disability on the basis of then current 
VA examination records and other contemporaneous treatment 
reports that reported in addition to complaints principally 
of lower spine pain and functional impairment.  

Viewed collectively, the examination reports, which record 
observations through late 1998, show persistent pain 
complaints and appreciable orthopedic findings and 
appreciable persistent neurologic deficit that more nearly 
approximate the pronounced criteria for intervertebral disc 
syndrome that is an alternative rating scheme applicable to 
the disability.  The veteran has reported having difficulty 
because of his lumbar pain, and several VA examinations 
through 1998 viewed collectively appear to be indicative of 
an appreciable disability principally on an orthopedic basis 
with a neurologic component.  

Applying this information to the rating schedule criteria 
leads the Board to conclude that a higher evaluation is 
warranted.  The intensity of the back disorder symptoms, 
overall, is more than the corresponding percentage evaluation 
under Codes 5293 or 5295 of 40 percent.  The rating scheme 
does not require a mechanical application of the frequency 
and intensity data to the schedular criteria.  Here, however, 
applying the rating schedule liberally results in a 60 
percent evaluation recognizing more than a severe disorder 
either on the basis of Diagnostic Code 5293 or 5295.  The 
medical records are extensive and offer information for a 
comprehensive assessment of the disability.  

What the evidence confirms is appreciable dysfunction in 
reflexes and ambulating.  Although there is some discrepancy 
between the extent of diminished reflexes but the VA 
examinations in 1997 and 1998, overall, include findings 
would reasonably by viewed as more nearly approximating 60 
percent criteria, read liberally and applying 38 C.F.R. 
§ 4.40, 4.45.  However, the evidence is against consideration 
for an increased evaluation based on functional loss due to 
pain since the 60 percent rating is the highest schedular 
evaluation.  Consideration of a higher rating under 38 C.F.R. 
§§ 4.40, 4.45, or 4.59 is not warranted where the highest 
schedular rating is in effect.  The earlier ratings appear 
well supported based upon the VA examinations that 
collectively showed limitation of motion but no persistent 
neurological dysfunction.  

It appears from the record that there was no appreciable 
neurologic dysfunction until the more recent examinations.  
The examiner seemed to clarify this in the 1997 and 1998 
medical reviews.  The RO after the 1998 evaluation recognized 
the appreciable neurologic component and adjusted the rating 
description of the disability accordingly. 

Generally, the degrees of disability specified under the 
rating schedule are considered adequate to compensate for 
considerable loss of working time from exacerbation or 
illnesses proportionate to the severity of the several grades 
of disability.  38 C.F.R. § 4.1.  

The Court has held that the Board is precluded by regulation 
from assigning an extraschedular evaluation under 38 C.F.R. 
§ 3.321(b)(1) in the first instance.  Floyd v. Brown, 9 Vet. 
App. 88 (1996).  The Board, however, is still obligated to 
seek all issues that are reasonably raised from a liberal 
reading of documents or testimony of record and to identify 
all potential theories of entitlement to a benefit under the 
law or regulations.

In Bagwell v. Brown, 9 Vet. App. 337 (1996), the Court 
clarified that it did not read the regulation as precluding 
the Board from affirming an RO conclusion that a claim does 
not meet the criteria for submission pursuant to 38 C.F.R. 
§ 3.321(b)(1), or from reaching such conclusion on its own.  
In the veteran's case at hand, the RO provided the veteran 
the criteria for assignment of an extraschedular evaluation.  
While the RO did not discuss the provision at length, it is 
clear that the RO did not 


consider that such criteria had been met for the purpose of 
referral of the veteran's case to the Director or Under 
Secretary for review.

The Court has further held that the Board must address 
referral under 38 C.F.R. § 3.321(b)(1) only where 
circumstances are presented which the VA Under Secretary for 
Benefits or the Director of the VA Compensation and Pension 
Service might consider exceptional or unusual.  Shipwash v. 
Brown, 8 Vet. App. 218, 227 (1995).  

The Board does not find the veteran's disability picture to 
be unusual or exceptional in nature as to warrant referral of 
his case to the Director or Under Secretary for 
review for consideration of extraschedular evaluation under 
the provisions of 38 C.F.R. § 3.321(b)(1).  In this regard, 
the Board will note that the left wrist has not been shown to 
markedly interfere with employment, nor has it required 
frequent inpatient care according to medical reports, which 
are extensive.  

Her work history appears to be in light type work and it 
appears she was employed regularly for several yers, in view 
of the work history shown on several earlier VA examinations.  
She has other disabilities which are either not service 
connected or not at issue which are problematic.  And, more 
recently she has been granted a TDIU rating.  Having reviewed 
the record with the extraschedular mandates in mind, the 
Board finds no basis for further action on this question with 
regard to the lumbar spine and the left wrist.


ORDER

An increased rating for a disability of the low back is 
granted to the extent indicated, subject to the regulations 
governing the payment of monetary awards.


An increased rating for ankylosis of the left wrist (minor) 
is granted with the separate 10 percent evaluation for scar 
residuals, which is subject to the regulations governing the 
payment of monetary awards.



		
	Mark J. Swiatek
	  Acting Veterans Law Judge
Board of Veterans' Appeals

 
- 22 -


- 2 -


